Case 2:19-cv-04389-DGC-CDB Document 47 Filed 01/28/20 Page 1 of 1

RN OF vic

UNITED STATES DISTRICT COURT
Maricopa District of Arizona

Case Number: 2:19-CV-04389-DGC-
CDB °

Plaintiff
LIBRADO RODRIGUEZ

V5.

Defendant:
KEVIN SPOLJARICK; et al

For:

Elizabeth Tate

Elizabeth D, Tate, Attorney
382 E. Palm Lane
Phoenix, AZ 65004

Received by Maricopa County Process Service, PLLC on the 13th day of January. 2020 at 3:45 pm to be
served on CITY OF EL MIRAGE, c/o Sharon Antes, City Clerk, 10000 N El Mirage Rd, El Mirage, Az
85335,

|, Jennifer Aymong, do hereby affirm that on the 15th day of January, 2020 at 11:12 am, I:

served a GOVERNMENT AGENCY by delivering a true copy of the Summons In A Civil Action and
First Amended Complaint and Demand for Jury Trial. to) EDITH HOOVER as ADMINISTRATIVE
ASSISTANT, 4 person authorized to accept service for CITY OF EL MIRAGE, and informed said person
of the contents therein, in compliance with State Statutes.

Description of Person Served: Age: 50, Sex: F, Race/Skin Color: Caucasian, Height: 4°10", Weight: 100,
Hait: Salt & Pepper, Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and ama Cenified Process
Server, in good standing, in the judicial circuit in which the process was served.

Shun Vey
OS

Jennifer Aymong
MC #5944

Maricopa County Process Service, PLLC
600 E Baseline Rd

Suite BS

Tempe, AZ 85283

(602) 424-7474

Our Job Serial Number GUR-2020000115
Ref 2:19cv04389

Comyed © 1882. 2920 Detehase Baraces ine, = Prioeat Sereas Tommos Vl ts
